Will contest.  This proceeding was begun on October 27, 1943, by Richard C. Cook, executor, who flied a petition for the probate of the last will of Louis F. Puls.  Objections were flied by Norbert A. Rahte, a nephew, and Etta Wilske, a niece of the deceased.  They objected to the probate on the grounds:  (1) That the will was not properly executed; (2) that at the time of the execution of said instrument, said Louis F. Puls did not have sufficient mental capacity to make a valid will; and (3) that the execution of the will was procured by the exercise of undue influence upon Louis F. Puls by his housekeeper and the principal beneficiary under his will, Kathryn Cole.
Louis F. Puls died October 23, 1943.  From the judgment admitting the will to probate, entered September 13, 1944, the contestants appeal.
The first contention made by the contestants is that the will is not a natural will merely because it was natural according to Mr. Puls' standards as found by the court; and, second, that because of the confidential relationship existing between the principal beneficiary and the testator, the burden of proof was shifted to the proponent.  These contentions are fully discussed and dealt with in the matter of the Will of Faulks (1945), ante, p. 319,17 N.W.2d 423.
The will is not unnatural.  Nephews and nieces had no legal claim upon the testator for support.  Their conduct toward him gave them no other claim to his beneficence. *Page 662 
The burden of proof was at all times upon the contestants to establish undue influence by clear and satisfactory evidence. They failed to sustain that burden.
There remain only questions of fact.  We have carefully examined the evidence and considered the briefs and arguments of counsel and our conclusion is that the findings of the court are amply sustained.  No useful purpose would be served by a detailed statement of the facts.
Judgment affirmed.
 *Page 1